DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received on February 9, 2022:
Claims 1-20 are pending;
The 112 rejections are withdrawn in light of the amendment;
The 102 rejection to Simpson is withdrawn in light of the amendment;
The 102 rejection to Nishino stand.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-9, 12 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishino (U.S. Patent Application No. 2010/0330404).
Note: While Nishino may not explicitly teach that the underside region of the tray receives a battery, the structure of the tray of Nishino is such that the recessed second side of the tray is sufficiently designed to host at least one battery of substantially similar shape or smaller to fit in the recesses of the bottom walled array of the tray.
While intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967);   In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  See also MPEP  § 2114.
The manner of operating the device does not differentiate an apparatus claim from the prior art. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
As to claim 1, Nishino teaches of a battery storage tray in Figs. 9A-12B having
a first side and a second side opposing the first side;
a first recessed region on the first side having a first shape; and
a second recessed region on the second side having a second shape different from the first shape.
Each side includes an array of recesses.  One side of the tray has recesses wherein batteries are effectively disposed and the opposing side has recesses formed by walls 1122, 1172, 1222, 1322 which have the same crossed walls on both sides.  However, in Figs. 12A and 12B, the upper recesses have a shape that is modified by extensions 1311 which render the shape of the upper recesses on the top side of the tray to have a different shape than the lower recesses which do not include extensions on the cross walls.  

    PNG
    media_image1.png
    957
    615
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    440
    636
    media_image2.png
    Greyscale

a second battery reception area at the second side, the second battery reception area having a second shape (square) different from the first shape (non-square); and 
a second battery boundary portion surrounding the second battery reception area and extending laterally outward from the second battery reception area (see marked up figures below).

    PNG
    media_image2.png
    440
    636
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    497
    637
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    960
    615
    media_image4.png
    Greyscale

Figs. 12A and 12B define a tray where the upper side of the tray includes projections 1311 to define an upper profile of a first shape.  The lower side of the tray is void of projections 1311 and thus define a lower profile corresponding to a second shape which is different from the first shape.  The tray, having the same design as in claim 1, is sufficiently configured to be flipped to access either of the first (upper ) recessed region and second (lower) recessed region as desired.
As to claim 3, the first and second recessed regions are disposed in the same area and are therefore aligned (Figs. 9A-12B, applied to claim 3).
As to claim 4, a central opening 1340 extends through the center of each recess in the first and second regions and extends from one region to the opposite region (see Figs. 12A and 12B, applied to claim 4).


    PNG
    media_image1.png
    957
    615
    media_image1.png
    Greyscale

As to claim 5, the openings above in Figs. 12A and 12B extend through the first region to the second region (as applied to claim 5).
As to claim 6, a first boundary portion surrounds the first recessed region and a second boundary portion surrounds the second recessed region (see marked up Fig. 12B applied to claim 6).

    PNG
    media_image3.png
    497
    637
    media_image3.png
    Greyscale


As to claim 7, the first and second boundary portions extends laterally outward from each respective side surrounding a corresponding first and second region (see Fig. 12B above, applied to claim 7).
As to claim 8, the first side has an array of regions therein, as the claim does not differentiate how the first and third regions differ, any number of virtual combination of the array of upper regions of Nishino can be held to be a first and third region (such as left hand and right hand regions of the array).  Therefore, Nishino teaches that, on the first side, there are additional recessed regions (first and third region), the third recessed region having a third shape, the third recessed region adjacent to the first recessed region with both first and third regions overlapping with the lower second recessed region (see marked up Figs. 12A and 12B applied to claim 8).

    PNG
    media_image4.png
    960
    615
    media_image4.png
    Greyscale

As to claim 9, the first and third recessed regions having the indents 1311 throughout each region define a smaller surface areas relative to the lower second recessed region.  In particular, (Figs. 12A, applied to claim 9).
As to claim 12, Simpson discloses a battery tray comprising: 
first and second sides opposite one another (see Figs above, and Figs. 9A-12B); a plurality of upper first recessed regions having a first shape (shape modified by the indents 1311); and 
a plurality of lower second recessed regions and each lower recessed region aligns with a corresponding upper (first) recessed region (Figs. 9A-12B).  Notably in Figs. 12A-12B the upper recess, having indentations 1311 have a non-square shape compared to the lower recesses which are void of indentations and define a square shape (applied to claim 12).  

    PNG
    media_image1.png
    957
    615
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    440
    636
    media_image2.png
    Greyscale

a second battery reception area at the second side, the second battery reception area having a second shape (square) different from the first shape (non-square); and 
a second battery boundary portion surrounding the second battery reception area and extending laterally outward from the second battery reception area (see marked up figures below).

    PNG
    media_image2.png
    440
    636
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    497
    637
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    960
    615
    media_image4.png
    Greyscale

Figs. 12A and 12B define a tray where the upper side of the tray includes projections 1311 to define an upper profile of a first shape.  The lower side of the tray is void of projections 1311 and thus define a lower profile corresponding to a second shape which is different from the first shape.  The tray, having the same design as in claim 1, is sufficiently configured to be flipped to access either of the first (upper ) recessed region and second (lower) recessed region as desired.  In addition, given the difference shape of the upper and lower regions, the upper region is designed to received cylindrical cells whereas the bottom region, void of the projections 1131 is designed such that it can receive a non-cylindrical shaped battery (square or prismatic design).
	As to claim 14, each upper recessed region is aligned directly with a corresponding lower recessed region.  Thus the center of each pair of upper and lower recesses are aligned with one another (Figs. 9A-12B applied to claim 14).
As to claim 15, a central opening 1340 extends through the center of the first and second regions and extends from the first side to the second side and in the center of each of the first and second recessed regions (see Figs. 12A and 12B, applied to claim 15).


    PNG
    media_image1.png
    957
    615
    media_image1.png
    Greyscale

As to claims 16 and 17, the upper first recessed regions include more than 4 first recesses and the lower second recessed region also includes the same number of recesses, also being more than 4 (Fig. 12A, applied to claims 16-17).
 As to claim 18, Nishino teaches of a battery storage tray having 
a first side and a second side opposite to the first side, 
a first battery reception area at the first side, the area having a first shape; 
a first boundary portion surrounding the first battery reception area and extending laterally outward from the first battery reception area; 
a second battery reception area at the second side, the second battery reception area having a second shape (square) different from the first shape (non-square); and 
a second battery boundary portion surrounding the second battery reception area and extending laterally outward from the second battery reception area (see marked up figures below).

    PNG
    media_image2.png
    440
    636
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    497
    637
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    960
    615
    media_image4.png
    Greyscale


As to claim 19, the openings 1340 above in Fig. 12A-12B extend through the first region to the second region (as applied to claim 19).
As to claim 20, the first and second sides can be either side.  Therefore, an alternative interpretation applies for claim 20 (and also claims 18-19).  The tray again having a first side and second side opposite to the first side; notably, the bottom side can be the first side and the upper side can be the second side, both opposite one another.  Each side having a boundary portion surrounding a respective battery reception area (see first boundary area in the marked up Fig. 1 below; a second boundary area being an area surrounding any section of the top side openings to a given array of common cell shapes – each region therein defined by the same cell shape openings on the top surface of the tray).  The bottom side first battery reception area is aligned with and overlapping with the top side second battery reception area and has a first surface area, the top side second battery reception area has a second surface area and for a given common cell shape on the top side, defines an area less than the lower first battery reception area as the recesses are further limited by indents 1311 (Fig. 9A-12B, 12A-12B in particular, applied to claims 18 and 20).

    PNG
    media_image5.png
    497
    637
    media_image5.png
    Greyscale

As to claim 19, the openings 1340 above in Fig. 12A-12B extend through the first region to the second region (as applied to claim 19).
Response to Arguments
Applicant's arguments filed February 9, 2022 have been fully considered but they are not persuasive.
As to Nishino, Applicant relies on Fig. 13B to allege that Nishino does not teach that the recessed regions on each side have different profiles and are of the same size and shape.
The Examiner is not persuaded by Applicant’s arguments to Nishino as it does not address the embodiment of Nishino relied upon for the rejection above and does not provided evidence that the tray of the alternative embodiment of Nishino does not meet the claim limitations.
 As discussed in the previous Office Action and restated above, the embodiment of Figs. 12A and 12B of Nishino disclose a tray having the following general structure.
Figs. 12A and 12B define a tray where the upper side of the tray includes projections 1311 to define an upper profile of a first shape.  The lower side of the tray is void of projections 1311 and thus define a lower profile corresponding to a second shape which is different from the first shape.  The tray, having the same design as in claim 1, is sufficiently configured to be flipped to access either of the first (upper ) recessed region and second (lower) recessed region as desired.

    PNG
    media_image4.png
    960
    615
    media_image4.png
    Greyscale

As to this embodiment is apparent that the upper side of the tray defines a plurality of first recessed regions including projections 1311 which define recesses of a first shape for receiving cylindrical batteries.  The lower side of the same tray defines a plurality of second recessed regions void of any projections therein which then define recesses of a second shape which is different from the shape of the first recesses on the upper side of the tray.  The lower recesses of the tray are sufficiently designed to receive batteries of a shape different from the cylindrical cells, such as square or prismatic shaped batteries.
Applicant’s response failed to address the rejection as it applied to this embodiment of Nishino.  Since the battery tray of Nishino has the same corresponding structure as the tray of claims 1, 3-9, 12 and 14-20 as discussed above, the prior art rejection of Nishino stands.
Allowable Subject Matter
Claims 2, 10, 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
a.	As to claim 2, none of the cited prior art of record, alone or in combination are held to reasonably teach, suggest or render obvious the battery tray therein with respect to the first and second shapes, particularly the first shape being substantially rectangular and the second shape is substantially shaped as a parallelogram;
b.	As to claim 10, none of the cited prior art of record, alone or in combination are held to reasonably teach, suggest or render obvious the battery tray therein with respect to the first, second and third shapes, particularly the first and third shapes being substantially rectangular and the second shape is substantially two parallelograms overlapping each other;
c.	As to claim 11, none of the cited prior art of record, alone or in combination are held to reasonably teach, suggest or render obvious battery tray therein, particularly the first surface area and second surface area greater than the first surface area with the first shape being substantially rectangular and the second shape is substantially two parallelograms overlapping each other;
d.	As to claim 13, none of the cited prior art of record, alone or in combination are held to reasonably teach, suggest or render obvious the battery tray therein with respect to the first and second shapes, particularly the first shape being substantially rectangular and the second shape is substantially shaped as a parallelogram;
While rectangular shapes are conventional, the combination of a tray providing for both rectangular shapes and parallelogram shapes is not held to be taught by the cited prior art of record.  While the tray of Nishino is sufficiently designed where it can receive both cylindrical cells on one side of the tray and square or prismatic cells on the other side, there is no reasonably motivation for the second shape to be parallelogram shapes. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725